         Case 1:19-cr-00172-TFH Document 1-1 Filed 05/10/19 Page 1 of 2

                                    STATEMENT OF FACTS

       On May 8, 2019, the complainant (“CW-1”) notified the Navy Criminal Investigative
Service (“NCIS”) Washington Field Office that CW-1 had received several threatening email
messages from Anthony Michael Reid (“Reid”), a former United States Marine. CW-1 works with
the Appellate Defense Division, Washington Navy Yard, in Washington, D.C.

        On January 30, 2012, Reid joined the United States Marine Corps (“USMC”). On June 4,
2016, Reid was charged with Article 120 (d), Abusive Sexual Contact, in violation of the
Uniformed Code of Military Justice (“UCMJ”), for allegedly sexually assaulting a female Marine.
On May 19, 2017, at a Special Court Martial and pursuant to a Pre-trial Agreement, Reid pled
guilty to an Article 128 violation, Assault by Battery, in violation of the UCMJ. As a result, Reid
received a Bad Conduct Discharge, was ordered to forfeit $1066 for 3 months, and was sentenced
to confinement for 90 days.

        Commencing in or about January of 2019, Reid began contact with CW-1. Reid initially
called the Office of the Judge Advocate General, United States Navy, Washington Navy Yard,
seeking information about appeals. Reid identified himself as Anthony Reid, spoke with CW-1,
said that he would be filing a complaint with the Inspector General, and would "bring down the
system." CW-1 referred Reid to a Lieutenant Commander for further assistance.

        On May 6, 2019, Reid, believed to be in New York at the time, called CW-1, who was in
Washington, D.C., approximately 12 times. During one of those telephone conversations, Reid
became upset when CW-1 did not know who Reid was. After Reid reminded CW-1 of their prior
interaction in January, he became more upset. During another telephone call, CW-1 hung up the
telephone because Reid was yelling and cursing at CW-1. During yet another telephone call from
Reid to CW-1 that same day, Reid told CW-1 "I am coming after you," and that the first law
enforcement officer to come in contact with him (Reid) will be a martyr. Reid called CW-1
additional times that day and, because CW-1 recognized the telephone number Reid had used to
call on prior occasions, CW-1 did not answer the telephone.

        Also on May 6, 2019, Reid sent an email to CW-1 requesting CW-1’s supervisors contact
information. Reid’s name and email address was included in that email. Reid stated, “Your
bosses’ professional POC, give it to me now! And you also need to tell me who their boss is and
that person’s so when I figure out that you’re just stalling, I can move on to the next law breaking
terrorist rogue commander.” Approximately 16 minutes later, CW-1 sent a reply email to Reid
stating that CW-1 had copied her supervisor. Thereafter, that same day Reid sent several emails
to CW-1 and other individuals associated with CW-1’s employer.

         In another email that Reid sent to CW-1 that same day, he stated, “I hope you get hit by a
car on your way home today. I hope you don’t make it. Lol. I hope you rip your pants when you
sit down. I hope someone puts a thumb tack in that same chair. I hope you spill hot coffee on
yourself. I hope you do your job with integrity and honesty. I hope you believe in the navy’s core
values. I hope you believe in the U.S. Constitution. I hope you have faith in the justice system. I
hope you believe in fairness and equality. I hope you know you suck. I hope you step in dog shit.
I hope someone rings your doorbell and run. I hope your next delivery from amazon comes a day
late. I hope you get trapped in a corner with an angry feral cat. Avoid zoos too, because I hope you
fall into a gorilla enclosure and get fucked up, that shit would be funny AF my guy. I hope these
emails get you all fired. I hope you suffer worse than i have. I hope you’ll find this funny someday.

                                                 1
         Case 1:19-cr-00172-TFH Document 1-1 Filed 05/10/19 Page 2 of 2

I hope you don’t take this seriously like you don’t take your responsibilities and obligations
seriously.”

          Later that same afternoon, Reid sent another email to CW-1 that read: “How’s life? Do
you like being able to breathe? Do you like being able to live? Do you like not being fucked with?
. . . . I hope you all have people counting on your ability to be employed and live a healthy life.
I’m going to fuck that all up lmao! You all better act fast because I promise you that this will not
be an issue in my life before 2020 gets here. Not fucking around. One way or another, I will
eliminate you all from my life this could have been handled at the Lowe’s level. My CO could
have disposed of those charges is he had done his job. So fuck y’all. Please report my “threatening
language” like you said you were. But not to another one of your but-buddies. Report me to the
next highest authority.” Another email that Reid sent to CW-1 contained a screenshot of where
CW-1 works that included CW-1’s work address and telephone number.

        During its investigation, law enforcement found Reid’s Facebook account and reviewed
the content of his Facebook page. On May 5, 2019, a post was on Reid’s Facebook account that
read, “How does one gain access to the dark web? Google is useless… too heavily sanctioned for
me to search for simple things such as; optics opposite of inferred. This is supposed to be a free
market so finding specs on building UV optics shouldn’t be difficult when the market for inferred
optics is so vast.” Based upon the training and experience of your affiant and other members of
law enforcement working on this investigation, we believe that Reid may be referring to building
a device to enhance weapon capabilities.

        On May 6, 2019, there also was a message posted on Reid’s Facebook account that read,
“I promise you that won’t make anyone an accessory but this is everyone’s one and only chance
to NOT be associated with me because I am going to hurt people. It’s not an “if” deal. It’s “when”
type of thing. So right now is your only chance to downgrade from friends to acquaintance or
anything lesser. Any from here on out, anyone who suggests I get over the past is a target to me.
You must be friend of Rebecca or Ashley or Alex or Brett or Andrew. There’s only a short 13
names on my kill list. Don’t fuck around and end up as a bench warmer on my roster.” Based
upon your affiant’s training and experience, and the investigation conducted to date, your affiant
believes that CW-1’s first name is listed in that Facebook post. In another post that same day on
Reid’s Facebook account stated, “Lmfao come for me then! Just keep in mind, I didn’t strike first.
Everything I’m doing is to protect myself. Self defense is defense of self. I’m not being defended
by the DOD, I’m being attacked. Time to strike back. Doesn’t seem like they’re interested in justice
to me so I guess this is just a vendetta.” Facebook is an instrumentality of interstate commerce.
Reid used an email account from the provider Hotmail.com, and this provider is also an
instrumentality of interstate commerce.
                                              _________________________________________
                                              DAVID L. FONTENEAU, JR.
                                              NAVAL CRIMINAL INVESTIGATIVE SERVICE
                                              WASHINGTON FIELD OFFICE

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 10th day of May, 2019.


                                              _______________________________
                                              G. MICHAEL HARVEY
                                              UNITED STATES MAGISTRATE JUDGE
                                                 2
